DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


              Claims 2-5, 7-14 are rejected under pre-AlA35 U.S.C. 102(b) as being anticipated by Liang et al 20080062429.
              With regard to claims 2,5, Liang et al disclose a 3D scanner system (see fig. 8) configured for displaying a digital representation of a cariogenic region of a tooth and a digital 3D representation of the tooth, the 3D scanner system comprising: a 3D intraoral scanner device comprising: 
i. one or more image sensor(s) 32;
ii. a first light source 16b, the first light source configured to emit light at a first wavelength, wherein the 3D intraoral scanner device is configured such that at least one of the one or more image sensor(s)
detects light at the first wavelength, thereby configured to record data for a 3D surface topography of the tooth; and

iii. a second light source 16a, the second light source configured to emit light at a second wavelength, wherein the 3D intraoral scanner device is configured such that at least one of the one or more image sensor(s) detects light at the second wavelength, thereby configured to record data for the cariogenic region of the tooth (paragraph 171 which discusses how first and second light sources 16a and 16b may be light sources of different wavelengths, with one source at a wavelength suitable for florescence (caries detection) and one source at a wavelength suitable for backscattered reflectance imaging),

- a data processor 110 configured for:
i. converting the data for the 3D surface topography of the tooth into the digital 3D representation of the tooth (see paragraph 166 which discusses obtaining 3D surface topography of the tooth); and
ii. converting the data for the cariogenic region into the digital representation of the cariogenic
region of the tooth.

-a display configured for visualizing both the digital 3D representation of the tooth and the digital representation of the cariogenic region of the tooth,
-wherein both the digital 3D representation of the tooth and the digital representation of the cariogenic region of the tooth are displayed at the same time,
-wherein the one or more image sensor(s) may be a single image sensor 32,
-wherein the second wavelength is within a range of 500nm to 850nm (Liang contemplates wavelengths from 300nm to 500nm, which includes the wavelength 500nm as recited in applicant’s range),
-wherein the first light source is a laser, and the second light source comprises an LED. Note that Liang et al contemplate the use of LEDs, multichromatic lights, or lasers for the light sources. See paragraph 96.



                With regard to claim 4, note that both the digital 3D representation of the tooth and the digital representation of the cariogenic region of the tooth are displayed as a combined 3D representation. See fig. 26A.

               With regard to claims 7 and 8, note that Liang et al contemplate the data processor 110 to be either integrated with, or exterior to, the scanner. See figures 15B and 15C.

               With regard to claim 9, note that Liang et al contemplate a first part of data processor (control circuitry 110) to be integrated with the scanner, and asecond part 140 (workstation) to be externalto the scanner. See paragraphs 135 and 140.

              With regard to claim 10, note that Liang et al contemplate the use of a mirror 46 configured to reflect wavelengths generated by the first light source and the second light source. See fig. 15B.

              With regard to claims 11-14, note that Liang et al contemplate imaging of a cariogenic region (a region with caries, which is either a more or less developed stage), which inherently includes a region with demineralization, as well as cariogenic bacteria.




Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/25/21 have been fully considered but they are not persuasive. Applicant argues that the Liang reference does not disclose “the first light source configured to emit light at a first wavelength, wherein the 3D intraoral scanner device is configured such that at least one of the one or more image sensor(s) detects light at the first wavelength, thereby configured to record data for a 3D surface topography of the tooth” because the reflectance imaging is used to enhance the fluorescent image, and thus does not allow for recording of data for a 3D surface topography of the tooth.  
This is not found persuasive because it is clear that the tooth image (which includes the carious image, see figs. 5 and 6, which clearly show a 3D image of the tooth, along with the image of the carious region.  
Applicant also argues that the Liang reference does not disclose “wherein both the digital 3D representation of the tooth and the digital representation of the cariogenic region of the tooth are displayed at the same time”.  This is not found persuasive for the same reasons as the previous argument above.

The terminal disclaimer filed, overcomes the double patenting rejection given in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772